10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

Case 3:18-cv-05564-BHS Document 26 Filed 01/28/20 Page 1 of 2

———. FILED
00660 ——— ENTERED

Received From ———— RECEIVED

SEATTLE J
ane a8 AN 28 2020 GT
iA a 200 CueRK AT SEATTLE
WESTERN BTA GE HOH on |
DEPUTy

by

UNITED STATES DISTRICT COURT
FOR THE
WESTERN DISTRICT OF WASHINGTON

DONNELL LINTON, NO. 3:18-cv-05564

Plaintiff,
y DECLARATION OF SERVICE OF:

NRPC dba AMTRAK, SUBPOENA TO APPEAR AND TESTIFY
AT A HEARING OR TRIAL IN A CIVIL
Defendant. ACTION TO:

ERICA BRANDLING-BENNETT, M.D.

CHECK FOR WITNESS FEE AND
MILAGE TO:
VALLEY MEDICAL CENTER

 

 

 

The undersigned, being first duly sworn, on oath states:
That I am now, and at all times herein mentioned, a resident of the State of
Washington, over the age of 18 years, not a party to or interested in the above entitled

action, and am competent to be a witness therein.

That at 9:28 p.m. on the 27th day for the month of January 2020, at 9547 Northeast
Ist Street, Bellevue, Washington 98004, I duly served the above described documents in the

above-entitled matter upon Erica Brandling-Bennett, M.D. by then and there personally
DECLARATION OF SERVICE - 1 OF 2

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26

 

Case 3:18-cv-05564-BHS Document 26 Filed 01/28/20 Page 2 of 2

delivering a true and correct copy thereof by leaving the same with Erica Brandling-
Bennett, M.D.
DESCRIPTION OF RECIPIENT:

- CAUCASIAN FEMALE

- MEDIUM STATURE

- SLIM BUILD

- BLONDE HAIR

- MIDDLE AGED

- NOGLASSES

Declarant hereby states under penalty of perjury under the laws of the State of Washington
that the statement above is true and correct.

Ay
Dated at Seattle, WA this ° / 4 day of January, 2020.

By: Collin Schaetzke

fbb foe

Process Server

LICENSE #: 2020560

DECLARATION OF SERVICE - 2 OF 2

 
